Exhibit 10.5
SWIFT TRANSPORTATION COMPANY
2007 OMNIBUS INCENTIVE PLAN,
as amended and restated as of December 15, 2010
ARTICLE I
PURPOSE AND EFFECTIVE DATE
Section 1.1 Purpose. The purpose of the Plan is to provide incentives to certain
Employees, Directors, and Consultants of the Company in a manner designed to
reinforce the Company’s performance goals; to link a significant portion of
Participants’ compensation to the achievement of such goals; and to continue to
attract, motivate, and retain key personnel on a competitive basis.
Section 1.2 Effective Date. The Plan was adopted by Swift’s Board of Directors
and stockholders on October 10, 2007, and as amended and restated as of
December 15, 2010 (the “Effective Date”).
ARTICLE II
DEFINITIONS AND CONSTRUCTION
Section 2.1 Certain Defined Terms. As used in this Plan, unless the context
otherwise requires, the following terms shall have the following meanings:
(a) “Award” means any form of stock option, stock appreciation right, Stock
Award, Restricted Stock Unit Award, performance unit, Performance Award, Cash
Incentive Award or other incentive award granted under the Plan, whether singly,
in combination, or in tandem, to a Participant by the Committee pursuant to such
terms, conditions, restrictions, and/or limitations, if any, as the Committee
may establish by the Award Notice or otherwise.
(b) “Award Notice” means the document establishing the terms, conditions,
restrictions, and/or limitations of an Award in addition to those established by
this Plan and by the Committee’s exercise of its administrative powers. The
Committee will establish the form of the document in the exercise of its sole
and absolute discretion, provided the terms of such document are not
inconsistent with or contradictory to this Plan.
(c) “Board” means the Board of Directors of Swift.
(d) “Cash Incentive Award” means a right or other interest granted to a
Participant pursuant to Article XIII which is payable in cash and which is not a
Stock Award.
(e) “CEO” means the Chief Executive Officer of Swift.

 

 



--------------------------------------------------------------------------------



 



(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including the regulations thereunder and any successor provisions and the
regulations thereto.
(g) “Committee” means (i) the Board, and (ii) the Compensation Committee of the
Board, or such other Board committee as may be designated by the Board to
administer the Plan; provided, that following an Initial Public Offering the
Committee shall consist of two or more Directors, all of whom are both a
“Non-Employee Director” within the meaning of Rule 16b-3 under the Exchange Act
and an “outside director” within the meaning of the definition of such term as
contained in Treasury Regulation Section 1.162-27(e)(3), or any successor
definition adopted under Section 162(m) of the Code.
(h) “Common Stock” means the Class A Common Stock, par value $0.01 per share, of
Swift Transportation Company, a Delaware corporation; provided, however, prior
to the Merger, Common Stock means the common stock, par value $0.001 per share,
of Swift Corporation, a Nevada corporation.
(i) “Company” means Swift Transportation Company (f/k/a Swift Holdings Corp.), a
Delaware corporation, and its Subsidiaries; provided, however, prior to the
Merger, Company shall include Swift Corporation, a Nevada corporation.
(j) “Consultants” means the consultants, advisors, and independent contractors
retained by the Company.
(k) “Covered Employee” means an Employee who is a “covered employee” within the
meaning of Section 162(m) of the Code.
(l) “Director” means a member of the Board who is not an Employee.
(m) “Employee” means any person employed by the Company on a full or part-time
basis.
(n) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including the rules thereunder and any successor provisions and
the rules thereto.

 

2



--------------------------------------------------------------------------------



 



(o) “Fair Market Value” shall be determined as set forth below, unless otherwise
determined by the Committee. Fair Market Value shall mean the closing price of
the Common Stock on the principal national securities exchange on which the
Common Stock is then listed or admitted to trading, and the closing price shall
be the last reported sale price, regular way, on such date (or, if no sale takes
place on such date, the last reported sale price, regular way, on the next
preceding date on which such sale took place), as reported by such exchange. If
the Common Stock is not then so listed or admitted to trading on a national
securities exchange, then Fair Market Value shall be the closing price (the last
reported sale price regular way) of the Common Stock in the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System (“NASDAQ”), if the closing price of the Common Stock is then
reported by NASDAQ. If the Common Stock closing price is not then reported by
NASDAQ, then Fair Market Value shall be the mean between the representative
closing bid and closing asked prices of the Common Stock in the over-the-counter
market as reported by NASDAQ. If the Common Stock bid and asked prices are not
then reported by NASDAQ, then Fair Market Value shall be the quote furnished by
any member of the National Association of Securities Dealers, Inc. selected from
time to time by Swift for that purpose. If no member of the National Association
of Securities Dealers, Inc. then furnishes quotes with respect to the Common
Stock and the Common Stock is not listed or admitted to trading on a national
securities exchange, then Fair Market Value shall be the value determined by the
Committee in good faith by applying any reasonable valuation method permitted
under Section 409A of the Code to determine fair market value in accordance with
Section 409A of the Code.
(p) “Initial Public Offering” means the closing of the first public offering of
shares of Common Stock pursuant to an effective registration statement under the
Securities Act.
(q) “Merger” means the consummation of the transactions contemplated under the
Agreement and Plan of Merger, dated as of                     , 2010 between
Swift Corporation, a Nevada corporation, and Swift Transportation Company, a
Delaware corporation.
(r) “Negative Discretion” means the discretion authorized by the Plan to be
applied by the Committee in determining the size of a Performance Award for a
Performance Period if, in the Committee’s sole judgment, such application is
appropriate. Negative Discretion may only be used by the Committee to eliminate
or reduce the size of a Performance Award. In no event shall any discretionary
authority granted to the Committee by the Plan, including, but not limited to
Negative Discretion, be used to: (i) grant Performance Awards for a Performance
Period if the Performance Goals for such Performance Period have not been
attained under the applicable Performance Formula; or (ii) increase a
Performance Award above the maximum amount payable under Section 6.3 of the
Plan.
(s) “Participant” means either an Employee, Director, or Consultant to whom an
Award has been granted under the Plan.
(t) “Performance Awards” means the Stock Awards and performance units granted
pursuant to Article VII. Performance Awards are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, if such
provision is applicable to Swift. Performance Awards also include Cash Incentive
Awards granted pursuant to Article XIII which are intended to qualify as
“performance based compensation” under Section 162(m) of the Code.

 

3



--------------------------------------------------------------------------------



 



(u) “Performance Criteria” means the one or more criteria that the Committee
shall select for purposes of establishing the Performance Goal(s) for a
Performance Period. The Performance Criteria that will be used to establish such
Performance Goal(s) shall be expressed in terms of the attainment of specified
levels of one or any variation or combination of the following: revenues
(including, without limitation, measures such as revenue per mile (loaded or
total) or revenue per tractor), net revenues, fuel surcharges, accounts
receivable collection or days sales outstanding, cost reductions and savings (or
limits on cost increases), safety and claims (including, without limitation,
measures such as accidents per million miles and number of significant
accidents), operating income, operating ratio, income before taxes, net income,
earnings before interest and taxes (EBIT), earnings before interest, taxes,
depreciation, and amortization (EBITDA), adjusted net income, earnings per
share, adjusted earnings per share, stock price, working capital measures,
return on assets, return on revenues, debt-to-equity or debt-to-capitalization
(in each case with or without lease adjustment), productivity and efficiency
measures (including, without limitation, measures such as driver turnover,
trailer to tractor ratio, and tractor to non-driver ratio), cash position,
return on stockholders’ equity, return on invested capital, cash flow measures
(including, without limitation, free cash flow), market share, stockholder
return, economic value added, or completion of acquisitions (either with or
without specified size). In addition, the Committee may establish, as additional
Performance Criteria, the attainment by a Participant of one or more personal
objectives and/or goals that the Committee deems appropriate, including but not
limited to implementation of Company policies, negotiation of significant
corporate transactions, development of long-term business goals or strategic
plans for the Company, or the exercise of specific areas of managerial
responsibility. Each of the Performance Criteria may be expressed on an absolute
and/or relative basis with respect to one or more peer group companies or
indices, and may include comparisons with past performance of the Company
(including one or more divisions thereof, if any) and/or the current or past
performance of other companies.
(v) “Performance Formula” means, for a Performance Period, the one or more
objective formulas (expressed as a percentage or otherwise) applied against the
relevant Performance Goal(s) to determine, with regard to the Award of a
particular Participant, whether all, some portion but less than all, or none of
the Award has been earned for the Performance Period.
(w) “Performance Goals” means, for a Performance Period, the one or more goals
established by the Committee for the Performance Period based upon the
Performance Criteria. Any Performance Goal shall be established in a manner such
that a third party having knowledge of the relevant performance results could
calculate the amount to be paid to the Participant. For any Performance Period,
the Committee is authorized at any time during the initial time period permitted
by Section 162(m) of the Code, or at any time thereafter, in its sole and
absolute discretion, to adjust or modify the calculation of a Performance Goal
for such Performance Period in order to prevent the dilution or enlargement of
the rights of Participants (i) in the event of, or in anticipation of, any
unusual or extraordinary corporate item, transaction, event, or development;
(ii) in recognition of, or in anticipation of, any other unusual or nonrecurring
events affecting the Company, or the financial statements of the Company, or in
response to, or in anticipation of, changes in applicable laws, regulations,
accounting principles, or business conditions; and (iii) in view of the
Committee’s assessment of the business strategy of the Company, performance of
comparable organizations, economic and business conditions, and any other
circumstances deemed relevant.
(x) “Performance Period” means the one or more periods of time, which may be of
varying and overlapping durations, as the Committee may select, over which the
attainment of one or more Performance Goals will be measured for the purpose of
determining a Participant’s right to and the payment of a Performance Award.

 

4



--------------------------------------------------------------------------------



 



(y) “Plan” means this 2007 Omnibus Incentive Plan, as amended and restated as of
September 2, 2010.
(z) “Restricted Stock Unit Award” means an Award granted pursuant to Article XI
in the form of a right to receive shares of Common Stock on a future date.
(aa) “Securities Act” means the Securities Act of 1933, as amended from time to
time, including the rules thereunder and any successor provisions and the rules
thereto.
(bb) “Stock Award” means an award granted pursuant to Article X in the form of
shares of Common Stock, restricted shares of Common Stock, and/or units of
Common Stock.
(cc) “Subsidiary” means a corporation or other business entity in which Swift
directly or indirectly has an ownership interest of twenty percent (20 %) or
more, except that with respect to incentive stock options, Subsidiary shall mean
“subsidiary corporation” as defined in Section 424(f) of the Code.
(dd) “Swift” means Swift Transportation Company, a Delaware corporation, or any
successor thereto (whether by reincorporation, merger, or otherwise) as provided
in Section 16.9; provided, that where context solely requires with respect to
periods prior to the Merger, Swift shall mean Swift Corporation, a Nevada
corporation.
Section 2.2 Other Defined Terms. Unless the context otherwise requires, all
other capitalized terms shall have the meanings set forth in the other Articles
and Sections of this Plan.
Section 2.3 Construction. In any necessary construction of a provision of this
Plan, the masculine gender may include the feminine, and the singular may
include the plural, and vice versa.
ARTICLE III
ELIGIBILITY
Section 3.1 In General. Subject to Section 3.2 and Article IV, all Employees,
Directors, and Consultants are eligible to participate in the Plan. The
Committee may select, from time to time, Participants from those Employees,
Directors, and Consultants.
Section 3.2 Incentive Stock Options. Only Employees shall be eligible to receive
“incentive stock options” (within the meaning of Section 422 of the Code).

 

5



--------------------------------------------------------------------------------



 



ARTICLE IV
PLAN ADMINISTRATION
Section 4.1 Responsibility. The Committee shall have total and exclusive
responsibility to control, operate, manage and administer the Plan in accordance
with its terms.
Section 4.2 Authority of the Committee. The Committee shall have all the
authority that may be necessary or helpful to enable it to discharge its
responsibilities with respect to the Plan. Without limiting the generality of
the preceding sentence, the Committee shall have the exclusive right to:
(a) determine eligibility for participation in the Plan;
(b) select the Participants and determine the type of Awards to be made to
Participants, the number of shares subject to Awards and the terms, conditions,
restrictions, and limitations of the Awards, including, but not by way of
limitation, restrictions on the transferability of Awards and conditions with
respect to continued employment, performance criteria, confidentiality, and
non-competition;
(c) interpret the Plan;
(d) construe any ambiguous provision, correct any default, supply any omission
and reconcile any inconsistency of the Plan;
(e) issue administrative guidelines as an aid to administer the Plan and make
changes in such guidelines as it from time to time deems proper;
(f) make regulations for carrying out the Plan and make changes in such
regulations as it from time to time deems proper;
(g) to the extent permitted under the Plan, grant waivers of Plan terms,
conditions, restrictions and limitations;
(h) promulgate rules and regulations regarding treatment of Awards of a
Participant under the Plan in the event of such Participant’s death, disability,
retirement, termination from the Company, or breach of agreement by the
Participant, or in the event of a change of control of Swift;
(i) accelerate the vesting, exercise, or payment of an Award or the Performance
Period of an Award when such action or actions would be in the best interest of
the Company;

 

6



--------------------------------------------------------------------------------



 



(j) subject to Section 4.3, grant Awards in replacement of Awards previously
granted under this Plan or any other executive compensation plan of the Company;
(k) establish and administer the Performance Goals and certify whether, and to
what extent, they have been attained;
(l) determine the terms and provisions of any agreements entered into hereunder;
(m) take any and all other action it deems necessary or advisable for the proper
operation or administration of the Plan; and
(n) make all other determinations it deems necessary or advisable for the
administration of the Plan, including factual determinations.
The decisions of the Committee and its actions with respect to the Plan shall be
final, binding, and conclusive upon all persons having or claiming to have any
right or interest in or under the Plan.
Section 4.3 Option Repricing. Except for adjustments pursuant to Section 6.2,
the Committee shall not reprice any stock options and/or stock appreciation
rights unless such action is approved by Swift’s stockholders. For purposes of
the Plan, the term “reprice” shall mean the reduction, directly or indirectly,
in the per-share exercise price of an outstanding stock option(s) and/or stock
appreciation right(s) issued under the Plan by amendment, cancellation or
substitution.
Section 4.4 Section 162(m) of the Code. Throughout this Plan, certain references
are made to Section 162(m) of the Code. Such provisions shall only apply where
Section 162(m) of the Code is applicable to Swift. With regard to Awards issued
to Covered Employees that are intended to qualify as “performance-based
compensation” for purposes of Section 162(m) of the Code, the Plan shall, for
all purposes, be interpreted and construed with respect to such Awards in the
manner that would result in such interpretation or construction satisfying the
exemptions available under Section 162(m) of the Code.
Section 4.5 Action by the Committee. Except as otherwise provided by
Section 4.6, the Committee may act only by a majority of its members. Any
determination of the Committee may be made, without a meeting, by a writing or
writings signed by all of the members of the Committee.
Section 4.6 Allocation and Delegation of Authority. Except to the extent
prohibited by applicable law or the rules of a stock exchange or quotation
system on which the Common Stock may be listed, the Committee may allocate all
or any portion of its responsibilities and powers under the Plan to anyone or
more of its members, the CEO, or other senior members of management as the
Committee deems appropriate, and may delegate all or any part of its
responsibilities and powers to any such person or persons to the extent such
delegation is permitted by applicable law; provided, that any such allocation or
delegation be in writing; provided, further, that following an Initial Public
Offering only the Committee, or other committee consisting of two or more
Directors, all of whom are both “Non-Employee Directors” within the meaning of
Rule 16b-3 under the Exchange Act and “outside directors” within the meaning of
the definition of such term as contained in Treasury
Regulation Section 1.162-27(e)(3), or any successor definition adopted under
Section 162(m) of the Code, may select and grant Awards to Participants who are
subject to Section 16 of the Exchange Act or are Covered Employees. The
Committee may revoke any such allocation or delegation at any time for any
reason with or without prior notice.

 

7



--------------------------------------------------------------------------------



 



Section 4.7 Limitation of Liability. No member of the Committee nor any person
to whom the Committee delegates authority pursuant to Section 4.6 shall be
liable for any action, omission or determination relating to the Plan, and the
Company shall indemnify and hold harmless each member of the Committee and each
other person to whom any duty or power relating to the administration or
interpretation of the Plan has been delegated from and against any cost or
expense (including attorneys’ fees) or liability (including any sum paid in
settlement of a claim with the approval of the Committee) arising out of any
action, omission or determination relating to the Plan unless, in either case,
such action, omission or determination was taken or made by such Committee
member or other person in bad faith and without reasonable belief that it was in
the best interests of the Company.
ARTICLE V
FORM OF AWARDS
Section 5.1 In General. Awards may, at the Committee’s sole discretion, be paid
in the form of Performance Awards pursuant to Article VII, stock options
pursuant to Article VIII, stock appreciation rights pursuant to Article IX,
Stock Awards pursuant to Article X, Restricted Stock Unit Awards pursuant to
Article XI, performance units pursuant to Article XII, Cash Incentive Awards
under Article XIII, or a combination thereof. Each Award shall be evidence by a
written award Notice and shall be subject to the terms, conditions,
restrictions, and limitations of the Plan and the Award Notice for such Award.
Awards under a particular Article of the Plan need not be uniform and Awards
under two or more Articles may be combined into a single Award Notice. Any
combination of Awards may be granted at one time and on more than one occasion
to the same Participant.
Section 5.2 Foreign Jurisdictions.
(a) Special Terms. In order to facilitate the making of any Award to
Participants who are employed or retained by the Company outside the United
States as Employees, Directors, or Consultants (or who are foreign nationals
temporarily within the United States), the Committee may provide for such
modifications and additional terms and conditions (“Special Terms”) in Awards as
the Committee may consider necessary or appropriate to accommodate differences
between United States federal or state laws, rules and regulations and the local
laws, policies or customs that are applicable to such Participants or to
facilitate administration of the Plan. The Special Terms may provide that the
grant of an Award is subject to (i) applicable governmental or regulatory
approval or other compliance with local laws, policies or customs that are
applicable to such Participants and/or (ii) the execution by the Participant of
a written instrument in the form specified by the Committee, and that in the
event such conditions are not satisfied, the grant shall be void. The Special
Terms may also provide that an Award shall become exercisable or redeemable, as
the case may be, if an Employee’s employment or Director or Consultant’s
relationship with the Company ends as a result of workforce reduction,
realignment, or similar measure and the Committee may designate a person or
persons to make such determination for a location. The Committee may adopt or
approve sub-plans, appendices or supplements to, or amendments, restatements, or
alternative versions of, the Plan as it may consider necessary or appropriate
for purposes of implementing any Special Terms, without thereby affecting the
terms of the Plan as in effect for any other purpose; provided, however, no such
sub-plans, appendices or supplements to, or amendments, restatements, or
alternative versions of, the Plan shall: (x) increase the limitations contained
in Section 6.3; (y) increase the number of available shares under Section 6.1;
or (z) cause the Plan to cease to satisfy any applicable legal requirement.

 

8



--------------------------------------------------------------------------------



 



(b) Currency Effects. Unless otherwise specifically determined by the Committee,
all Awards and payments pursuant to such Awards shall be determined in United
States currency. The Committee shall determine, in its discretion, whether and
to the extent any payments made pursuant to an Award shall be made in the
Participant’s local currency, as opposed to United States dollars. In the event
payments are made in the Participant’s local currency, the Committee may
determine, in its discretion and without liability to any Participant, the
method and rate of converting the payment into such local currency.
ARTICLE VI
SHARES SUBJECT TO PLAN
Section 6.1 Available Shares. The maximum aggregate number of shares of Common
Stock which shall be available for the grant of Awards under the Plan (including
incentive stock options) during its term shall not exceed twelve million
(12,000,000) (the “Share Reserve”). The Share Reserve shall be subject to
adjustment as provided in Section 6.2. Any shares of Common Stock related to
Awards that terminate by expiration, forfeiture, cancellation, or otherwise
without the issuance of such shares, are settled in cash in lieu of Common
Stock, or are exchanged with the Committee’s permission for Awards not involving
Common Stock shall be available again for grant under the Plan. Moreover, if the
exercise price of any Award granted under the Plan or the tax withholding
requirements with respect to any Award granted under the Plan are satisfied by
tendering shares of Common Stock to Swift (by either actual delivery or by
attestation), only the number of shares of Common Stock issued net of the shares
of Common Stock tendered will be deemed delivered for purposes of determining
the Share Reserve available for delivery under the Plan. The shares of Common
Stock available for issuance under the Plan may be authorized and unissued
shares or treasury shares, including shares purchased in open market or private
transactions. For the purpose of computing the total number of shares of Common
Stock granted under the Plan, where one or more types of Awards, both of which
are payable in shares of Common Stock, are granted in tandem with each other
such that the exercise of one type of Award with respect to a number of shares
cancels an equal number of shares of the other, the number of shares granted
under both Awards shall be deemed to be equivalent to the number of shares under
one of the Awards.

 

9



--------------------------------------------------------------------------------



 



Section 6.2 Adjustment Upon Certain Events. In the event that there is, with
respect to Swift, a stock dividend or split, reorganization, recapitalization,
merger, consolidation, spinoff, combination, or transaction or exchange of
Common Stock or other corporate exchange, or any distribution to stockholders of
Common Stock or other property or securities (other than regular cash
dividends), or any transaction similar to the foregoing or other transaction
that results in a change to Swift’s capital structure, then the Committee shall
make substitutions and/or adjustments to the maximum number of shares available
for issuance under the Plan, the maximum Award payable under Section 6.3, the
number of shares to be issued pursuant outstanding Awards, the option prices,
exercise prices or purchase prices of outstanding Awards and/or any other
affected terms of an Award or the Plan as the Committee, in its sole discretion
and without liability to any person, deems equitable or appropriate. Unless the
Committee determines otherwise, in no event shall an Award to any Participant
that is intended to qualify as “performance-based compensation” for purposes of
Section 162(m) of the Code be adjusted pursuant, to this Section 6.2 to the
extent such adjustment would cause such Award to fail to qualify as
“performance-based compensation” under Section 162(m) of the Code.
Section 6.3 Maximum Award Payable. Subject to Section 6.2, and notwithstanding
any provision contained in the Plan to the contrary, the maximum number of
shares of Common Stock payable (or granted, if applicable) to any one
Participant under the Plan with respect to all Awards granted to such
Participants for a calendar year is eight hundred thousand (800,000) shares of
Common Stock.
ARTICLE VII
PERFORMANCE AWARDS
Section 7.1 Purpose. For purposes of Performance Awards issued to Employees,
Directors, and Consultants that are intended to qualify as “performance-based
compensation” for purposes of Section 162(m) of the Code, the provisions of this
Article VII shall apply in addition to and, where necessary, in lieu of the
provisions of Article X, Article XI, Article XII and Article XIII. The purpose
of this Article is to provide the Committee the ability to qualify the Stock
Awards authorized under Article X, the Restricted Stock Unit Awards authorized
under Article XI, the performance units under Article XII and Cash Incentive
Awards under Article XIII as “performance-based compensation” under Section
162(m) of the Code. The provisions of this Article VII shall control over any
contrary provision contained in Article X, Article XI ,Article XII or
Article XIII.
Section 7.2 Eligibility. For each Performance Period, the Committee will, in its
sole discretion, designate within the initial period allowed under Section
162(m) of the Code which Employees, Directors, and Consultants will be
Participants for such period. However, designation of an Employee, Director, or
Consultant as a Participant for a Performance Period shall not in any manner
entitle the Participant to receive an Award for the period. The determination as
to whether or not such Participant becomes entitled to an Award for such
Performance Period shall be decided solely in accordance with the provisions of
this Article VII. Moreover, designation of an Employee, Director, or Consultant
as a Participant for a particular Performance Period shall not require
designation of such Employee, Director, or Consultant as a Participant in any
subsequent Performance Period, and designation of one Employee, Director, or
Consultant as a Participant shall not require designation of any other Employee,
Director, or Consultant as a Participant in such period or in any other period.

 

10



--------------------------------------------------------------------------------



 



Section 7.3 Discretion of Committee with Respect to Performance Awards. The
Committee shall have the authority to determine which Covered Employees or other
Employees, Directors, or Consultants shall be Participants of a Performance
Award. With regard to a particular Performance Period, the Committee shall have
full discretion to select the length of such Performance Period, the type(s) of
Performance Awards to be issued, the Performance Criteria that will be used to
establish the Performance Goal(s), the kind(s) and/or level(s) of the
Performance Goal(s), whether the Performance Goal(s) is (are) to apply to the
Company or any one or more subunits thereof and the Performance Formula. For
each Performance Period, with regard to the Performance Awards to be issued for
such period, the Committee will, within the initial period allowed under Section
162(m) of the Code, if applicable, exercise its discretion with respect to each
of the matters enumerated in the immediately preceding sentence of this
Section 7.3 and record the same in writing.
Section 7.4 Payment of Performance Awards.
(a) Condition to Receipt of Performance Award. Unless otherwise provided in the
relevant Award Notice, a Participant must be employed by the Company on the last
day of a Performance Period to be eligible for a Performance Award for such
Performance Period.
(b) Limitation. A Participant shall be eligible to receive a Performance Award
for a Performance Period only to the extent that: (i) the Performance Goals for
such period are achieved; and (ii) the Performance Formula as applied against
such Performance Goals determines that all or some portion of such Participant’s
Performance Award has been earned for the Performance Period.
(c) Certification. Following the completion of a Performance Period, the
Committee shall meet to review and certify in writing whether, and to what
extent, the Performance Goals for the Performance Period have been achieved and,
if so, to also calculate and certify in writing the amount of the Performance
Awards earned for the period based upon the Performance Formula. The Committee
shall then determine the actual size of each Participant’s Performance Award for
the Performance Period and, in so doing, shall apply Negative Discretion, if and
when it deems appropriate.
(d) Negative Discretion. In determining the actual size of an individual
Performance Award for a Performance Period, the Committee may reduce or
eliminate the amount of the Performance Award earned under the Performance
Formula for the Performance Period through the use of Negative Discretion, if in
its sole judgment, such reduction or elimination is appropriate.
(e) Timing of Award Payments. The Awards granted for a Performance Period shall
be paid to Participants as soon as administratively practicable following
completion of the certifications required by Section 7.4(c).

 

11



--------------------------------------------------------------------------------



 



ARTICLE VIII
STOCK OPTIONS
Section 8.1 In General. Awards may be granted in the form of stock options.
These stock options may be incentive stock options within the meaning of
Section 422 of the Code or non-qualified stock options (i.e., stock options
which are not incentive stock options), or a combination of both. All Awards
under the Plan issued to Covered Employees in the form of non-qualified stock
options shall qualify as “performance-based compensation” under Section 162(m)
of the Code, if such section is applicable to Swift.
Section 8.2 Terms and Conditions of Stock Options. An option shall be
exercisable in accordance with such terms and conditions and at such times and
during such periods as may be determined by the Committee. The price at which
Common Stock may be purchased upon exercise of a stock option shall be not less
than one hundred percent (100%) of the Fair Market Value of the Common Stock, as
determined by the Committee, on the effective date of the option’s grant (or
such greater exercise price required by the Code or other applicable law or the
rules of a stock exchange or quotation system on which the Common Stock may be
listed). In addition, the term of a stock option may not exceed ten (10) years
(or such shorter term required by the Code or other applicable law or the rules
of a stock exchange or quotation system on which the Common Stock may be
listed).
Section 8.3 Restrictions Relating to Incentive Stock Options. Stock options
issued in the form of incentive stock options shall, in addition to being
subject to the terms and conditions of Section 8.2, comply with Section 422 of
the Code. Accordingly, the aggregate Fair Market Value (determined at the time
the option was granted) of the Common Stock with respect to which incentive
stock options are exercisable for the first time by a Participant during any
calendar year (under this Plan or any other plan of the Company) shall not
exceed $100,000 (or such other limit as may be required by Section 422 of the
Code).
Section 8.4 Exercise. Upon exercise, the option price of a stock option may be
paid in cash, or, to the extent permitted by the Committee, by tendering, by
either actual delivery of shares or by attestation, shares of Common Stock, a
combination of the foregoing, or such other consideration as the Committee may
deem appropriate. The Committee shall establish appropriate methods for
accepting Common Stock, whether restricted or unrestricted, and may impose such
conditions as it deems appropriate on the use of such Common Stock to exercise a
stock option. Stock options awarded under the Plan may also be exercised by way
of a broker-assisted stock option exercise program, if any, provided such
program is available at the time of the option’s exercise. Notwithstanding the
foregoing or the provision of any Award Notice, a Participant may not pay the
exercise price of a stock option using shares of Common Stock if, in the opinion
of counsel to Swift, (a) there is a substantial likelihood that the use of such
form of payment or the timing of such form of payment would subject the
Participant to a substantial risk of liability under Section 16 of the Exchange
Act or (b) there is a substantial likelihood that the use of such form of
payment would result in accounting treatment to the Company under generally
accepted accounting principles that the Committee reasonably determines is
adverse to the Company.

 

12



--------------------------------------------------------------------------------



 



ARTICLE IX
STOCK APPRECIATION RIGHTS
Section 9.1 In General. Awards may be granted in the form of stock appreciation
rights (“SARs”). SARs entitle the Participant to receive a payment equal to the
appreciation in a stated number of shares of Common Stock from the exercise
price to the Fair Market Value of the Common Stock on the date of exercise. The
“exercise price” for a particular SAR shall be defined in the Award Notice for
that SAR. An SAR may be granted in tandem with all or a portion of a related
stock option under the Plan (“Tandem SARs”), or may be granted separately
(“Freestanding SARs”). A Tandem SAR may be granted either at the time of the
grant of the related stock option or at any time thereafter during the term of
the stock option. All Awards under the Plan issued to Covered Employees in the
form of a SAR shall qualify as “performance-based compensation” under Section
162(m) of the Code.
Section 9.2 Terms and Conditions of Tandem SARs. A Tandem SAR shall be
exercisable to the extent, and only to the extent, that the related stock option
is exercisable, and the “exercise price” of such an SAR (the base from which the
value of the SAR is measured at its exercise) shall be the option price under
the related stock option. However, at no time shall a Tandem SAR be issued if
the option price of its related stock option is less than the Fair Market Value
of the Common Stock, as determined by the Committee, on the effective date of
the Tandem SAR’s grant. If a related stock option is exercised as to some or all
of the shares covered by the Award, the related Tandem SAR, if any, shall be
canceled automatically to the extent of the number of shares covered by the
stock option exercise. Upon exercise of a Tandem SAR as to some or all of the
shares covered by the Award, the related stock option shall be canceled
automatically to the extent of the number of shares covered by such exercise.
Moreover, all Tandem SARs shall expire not later than the expiration date of the
related stock options.
Section 9.3 Terms and Conditions of Freestanding SARs. Freestanding SARs shall
be exercisable or automatically mature in accordance with such terms and
conditions and at such times and during such periods as may be determined by the
Committee. The exercise price of a Freestanding SAR shall be not less than one
hundred percent (100%) of the Fair Market Value of the Common Stock on the
effective date of the Freestanding SAR’s grant. Moreover, all Freestanding SARs
shall expire not later than ten (10) years from the effective date of the
Freestanding SAR’s grant.
Section 9.4 Deemed Exercise. The Committee may provide that an SAR shall be
deemed to be exercised at the close of business on the scheduled expiration date
of such SAR if at such time the SAR by its terms remains exercisable and, if so
exercised, would result in a payment to the holder of such SAR.
Section 9.5 Payment. Unless otherwise provided in an Award Notice, an SAR may be
paid in cash, Common Stock or any combination thereof, as determined by the
Committee, in its sole and absolute discretion, at the time that the SAR is
exercised.

 

13



--------------------------------------------------------------------------------



 



ARTICLE X
STOCK AWARDS
Section 10.1 Grants. Awards may be granted in the form of Stock Awards. Stock
Awards shall be awarded in such numbers and at such times during the term of the
Plan as the Committee shall determine.
Section 10.2 Performance Criteria. For Stock Awards conditioned, restricted,
and/or limited based on Performance Goals, the length of the Performance Period,
the Performance Goals to be achieved during the Performance Period, and the
measure of whether and to what degree such Performance Goals have been attained
shall be conclusively determined by the Committee in the exercise of its
absolute discretion. Performance Goals may be revised by the Committee, at such
times as it deems appropriate during the Performance Period, in order to take
into consideration any unforeseen events or changes in circumstances.
Section 10.3 Rights as Stockholders. During the period in which any restricted
shares of Common Stock are subject to any restrictions, the Committee may, in
its sole discretion, deny a Participant to whom such restricted shares have been
awarded all or any of the rights of a stockholder with respect to such shares,
including, but not by way of limitation, limiting the right to vote such shares
or the right to receive dividends on such shares.
Section 10.4 Evidence of Award. Any Stock Award granted under the Plan may be
evidenced in such manner as the Committee deems appropriate, including, without
limitation, book-entry registration or issuance of a stock certificate or
certificates, with such restrictive legends and/or stop transfer instructions as
the Committee deems appropriate.
ARTICLE XI
RESTRICTED STOCK UNIT AWARDS
Section 11.1 Grants. Awards may be granted in the form of Restricted Stock Unit
Awards. Restricted Stock Unit Awards shall be awarded in such numbers and at
such times during the term of the Plan as the Committee shall determine.
Section 11.2 Rights as Stockholders. Until the shares of Common Stock to be
received upon the vesting of such Restricted Stock Unit Award are actually
received by a Participant, the Participant shall have no rights as a stockholder
with respect to such shares.
Section 11.3 Evidence of Award. A Restricted Stock Unit Award granted under the
Plan may be recorded on the books and records of Swift in such manner as the
Committee deems appropriate.

 

14



--------------------------------------------------------------------------------



 



ARTICLE XII
PERFORMANCE UNITS
Section 12.1 Grants. Awards may be granted in the form of performance units.
Performance units, as that term is used in this Plan, shall refer to units
valued by reference to designated criteria established by the Committee, other
than Common Stock.
Section 12.2 Performance Criteria. Performance units shall be contingent on the
attainment during a Performance Period of certain Performance Goals. The length
of the Performance Period, the Performance Goals to be achieved during the
Performance Period, and the measure of whether and to what degree such
Performance Goals have been attained shall be conclusively determined by the
Committee in the exercise of its absolute discretion. Performance Goals may be
revised by the Committee, at such times as it deems appropriate during the
Performance Period, in order to take into consideration any unforeseen events or
changes in circumstances.
ARTICLE XIII
CASH AWARDS
Section 13.1 Grants. The Committee, in its absolute discretion, may grant an
Award payable in cash (each, a “Cash Incentive Award”) in such amounts as it
shall determine from time to time. A Cash Incentive Award may be granted (a) as
a separate Award, (b) in connection with the grant, issuance, vesting, exercise,
or payment of another Award under the Plan or at any time thereafter, or (c) to
the extent permitted under Section 409A of the Code, on or after the date on
which the Participant is required to recognize income for federal income tax
purposes in connection with the grant, issuance, vesting, exercise, or payment
of another Award under the Plan.
Section 13.2 Performance Awards. Cash Incentive Awards shall be subject to such
terms, conditions, and limitations as the Committee shall determine on the date
of grant of such Cash Incentive Award. Cash Incentive Awards intended to qualify
as “performance-based compensation” under Code Section 162(m) shall be subject
to the same terms and conditions described in Article VII.
Section 13.3 Limitation on Awards. The amount of a Cash Incentive Award shall be
limited in amount to no more than $4 million per annum for the Chief Executive
Officer and no more than $2 million per annum for any other Covered Employee.

 

15



--------------------------------------------------------------------------------



 



ARTICLE XIV
PAYMENT OF AWARDS
Section 14.1 Payment. Absent a Plan or Award Notice provision to the contrary,
payment of Awards may, at the discretion of the Committee, be made in cash,
Common Stock, a combination of cash and Common Stock, or any other form of
property as the Committee shall determine. In addition, payment of Awards may
include such terms, conditions, restrictions, and/or limitations, if any, as the
Committee deems appropriate, including, in the case of Awards paid in the form
of Common Stock, restrictions on transfer and forfeiture provisions; provided,
however, such terms, conditions, restrictions, and/or limitations are not
inconsistent with the Plan.
Section 14.2 Withholding Taxes. The Company shall be entitled to deduct from any
payment under the Plan, regardless of the form of such payment, the amount of
all applicable income and employment taxes required by law to be withheld with
respect to such payment or may require the Participant to pay to it the amount
of such tax prior to and as a condition of the making of such payment. In
accordance with any applicable administrative guidelines it establishes, the
Committee may allow a Participant to pay the amount of taxes required by law to
be withheld from an Award by withholding from any payment of Common Stock due as
a result of such Award, or by permitting the Participant to deliver to Swift,
shares of Common Stock having a Fair Market Value equal to the minimum amount of
such required withholding taxes. Notwithstanding the foregoing or the provision
of any Award Notice, a Participant may not pay the amount of taxes required by
law to be withheld using shares of Common Stock if, in the opinion of counsel to
Swift, (a) there is a substantial likelihood that the use of such form of
payment or the timing of such form of payment would subject the Participant to a
substantial risk of liability under Section 16 of the Exchange Act, or (b) there
is a substantial likelihood that the use of such form of payment would result in
accounting treatment to the Company under generally accepted accounting
principles that the Committee reasonably determines is adverse to the Company.
ARTICLE XV
DIVIDEND AND DIVIDEND EQUIVALENTS
If an Award is granted in the form of a Stock Award or stock option, or in the
form of any other stock-based grant, the Committee may choose, at the time of
the grant of the Award or any time thereafter up to the time of the Award’s
payment, to include as part of such Award an entitlement to receive dividends or
dividend equivalents, subject to such terms, conditions, restrictions, and/or
limitations, if any, as the Committee may establish. Dividends and dividend
equivalents shall be paid in such form and manner (i.e., lump sum or
installments), and at such time(s) as the Committee shall determine. All
dividends or dividend equivalents which are not paid currently may, at the
Committee’s discretion, accrue interest, be reinvested into additional shares of
Common Stock or, in the case of dividends or dividend equivalents credited in
connection with Stock Awards, be credited as additional Stock Awards and paid to
the Participant if and when, and to the extent that, payment is made pursuant to
such Award.

 

16



--------------------------------------------------------------------------------



 



ARTICLE XVI
MISCELLANEOUS
Section 16.1 Nonassignability. Except as otherwise provided in an Award Notice,
no Awards or any other payment under the Plan shall be subject in any manner to
alienation, anticipation, sale, transfer (except by will or the laws of descent
and distribution), assignment, or pledge, nor shall any Award be payable to or
exercisable by anyone other than the Participant to whom it was granted.
Section 16.2 Regulatory Approvals and Listings. Notwithstanding anything
contained in this Plan to the contrary, Swift shall have no obligation to issue
or deliver certificates of Common Stock evidencing Stock Awards or any other
Award resulting in the payment of Common Stock prior to (a) the obtaining of any
approval from any governmental agency which Swift shall, in its sole discretion,
determine to be necessary or advisable, (b) the admission of such shares to
listing on the stock exchange or quotation system on which the Common Stock may
be listed, and (c) the completion of any registration or other qualification of
said shares under any state or federal law or ruling of any governmental body
which Swift shall, in its sole discretion, determine to be necessary or
advisable.
Section 16.3 No Right to Continued Employment or Grants. Participation in the
Plan shall not give any Participant the right to remain in the employ or other
service of the Company. The Company reserves the right to terminate the
employment or other service of a Participant at any time. Further, the adoption
of this Plan shall not be deemed to give any Employee, Director, or any other
individual any right to be selected as a Participant or to be granted an Award.
In addition, no Employee, Director, or any other individual having been selected
for an Award, shall have at any time the right to receive any additional Awards.
Section 16.4 Amendment/Termination. The Plan shall terminate and expire on the
tenth anniversary of the Effective Date; provided, however, the Committee may
suspend or terminate the Plan at any time for any reason with or without prior
notice. In addition, the Committee may, from time to time for any reason and
with or without prior notice, amend the Plan in any manner, but may not without
stockholder approval adopt any amendment which would require the vote of the
stockholders of Swift if such approval is necessary or deemed advisable with
respect to tax, securities, or other applicable laws or regulations, including,
but not limited to, the listing requirements of the stock exchanges or quotation
systems on which the securities of Swift are listed. Notwithstanding the
foregoing, without the consent of a Participant (except as otherwise provided in
Section 6.2), no amendment may materially and adversely affect any of the rights
of such Participant under any Award theretofore granted to such Participant
under the Plan.

 

17



--------------------------------------------------------------------------------



 



Section 16.5 Effect of Initial Public Offering and Change in Control. The effect
of an Initial Public Offering or a Change in Control (as defined in the Award
Notice) shall be as set forth in the applicable Award Notice. For the avoidance
of doubt, (a) in no event shall an Initial Public Offering be deemed a Change in
Control or a Sale (as defined in the Award Notice), (b) upon and following the
Initial Public Offering, all options which are or become vested shall become
exercisable upon such applicable vesting date and (c) no Change in Control shall
be deemed to have occurred solely by reason of a change in the composition of
the Board as long as the following individuals do not cease for any reason to
constitute a majority of the number of directors then serving: (i) the
individuals who, on the Effective Date, constitute the Board and (ii) any new
director (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to a consent solicitation, relating to the election of directors of
Swift) whose appointment or election by the Board or nomination for election by
Swift’s stockholders was approved or recommended by a vote of at least
three-fourths (3/4) of the directors then still in office who either were
directors on the Effective Date or whose appointment, election or nomination for
election was previously so approved or recommended.
Section 16.6 Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of Delaware, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.
Section 16.7 No Right, Title, or Interest in Company Assets. No Participant
shall have any rights as a stockholder as a result of participation in the Plan
until the date of issuance of a stock certificate in his or her name, and, in
the case of restricted shares of Common Stock, such rights are granted to the
Participant under the Plan. To the extent any person acquires a right to receive
payments from the Company under the Plan, such rights shall be no greater than
the rights of an unsecured creditor of the Company and the Participant shall not
have any rights in or against any specific assets of the Company. All of the
Awards granted under the Plan shall be unfunded.
Section 16.8 No Guarantee of Tax Consequences. No person connected with the Plan
in any capacity, including, but not limited to, the Company and its directors,
officers, agents, and employees, makes any representation, commitment, or
guaranty that any tax treatment, including, but not limited to, federal, state,
and local income, estate, and gift tax treatment, will be applicable with
respect to the tax treatment of any Award, any amounts deferred under the Plan,
or paid to or for the benefit of a Participant under the Plan, or that such tax
treatment will apply to or be available to a Participant on account of
participation in the Plan.
Section 16.9 Successors. All obligations of the Company under this Plan with
respect to Awards granted hereunder shall be binding on any successor to Swift,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, reincorporation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

 

18



--------------------------------------------------------------------------------



 



Section 16.10 Code Section 409A. The intent of the parties is that payments and
benefits under this Plan comply with Section 409A of the Code, to the extent
subject thereto, and accordingly, to the maximum extent permitted, this Plan
shall be interpreted and administered to be in compliance therewith.
Notwithstanding anything contained herein to the contrary, to the extent
required in order to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, a Participant shall not be considered to have
terminated employment with the Company for purposes of this Plan unless the
Participant would be considered to have incurred a “separation from service”
from the Company within the meaning of Section 409A of the Code. Each amount to
be paid or benefit to be provided under this Plan shall be construed as a
separate identified payment for purposes of Section 409A of the Code, and any
payments described in this Plan that are due within the “short term deferral
period” as defined in Section 409A of the Code shall not be treated as deferred
compensation unless applicable law requires otherwise. Without limiting the
foregoing and notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code, amounts that would otherwise be payable and
benefits that would otherwise be provided pursuant to this Plan during the
six-month period immediately following a Participant’s separation from service
shall instead be paid on the first business day after the date that is six
months following the Participant’s separation from service (or death, if
earlier). The Plan and any Award Notices issued thereunder may be amended in any
respect deemed by the Board or the Committee to be necessary in order to
preserve compliance with, or exemption from, Section 409A of the Code.
Section 16.11 Plan Not Exclusive. This Plan is not intended to be the exclusive
means by which the Company may issue options, warrants, or other rights to
acquire shares of Common Stock.
Section 16.12 Unfunded Plan. This Plan shall be unfunded. Although bookkeeping
accounts may be established with respect to Participants under this Plan, any
such accounts shall be used merely as a bookkeeping convenience, including
bookkeeping accounts established by a third party administrator retained by the
Company to administer the Plan. The Company shall not be required to segregate
any assets for purposes of this Plan or Awards made hereunder, nor shall the
Company, the Board or the Committee be deemed to be a trustee of any benefit to
be granted under this Plan. Any liability or obligation of the Company to any
Participant with respect to an Award under this Plan shall be based solely upon
any contractual obligations that may be created by this Plan and any Award
Notice, and no such liability or obligation of the Company shall be deemed to be
secured by any pledge or other encumbrance on any property of the Company.
Neither the Company nor the Board nor the Committee shall be required to give
any security or bond for the performance of any obligation that may be created
by this Plan.

 

19